Order, Supreme Court, New York County (Carol Huff, J.), entered January 11, 2001, which denied plaintiff’s motion for summary judgment in this action for a declaration that plaintiff is entitled to offset amounts received by defendant from his workers’ compensation carrier, unanimously reversed, on the law, without costs, plaintiffs motion granted to the extent of issuing a declaration in plaintiff-appellant’s favor, and the matter remanded for a hearing to calculate the value of the set-off.
Since the arbitration clauses of the subject insurance policies limit arbitration to controversies pertaining to issues of fault and damages, the question of whether plaintiff is entitled to offset any supplemental underinsured motorist benefits to which defendant may be entitled under his policies with Travelers by the amount of workers’ compensation benefits paid, or to be paid, to defendant, is for the court to determine (Matter of Rosenbaum [American Sur. Co.], 11 NY2d 310; Matter of Government Empls. Ins. Co. v DePietto, 226 AD2d 723; Matter of Travelers Indem. Co. [Levy], 195 AD2d 35).
Pursuant to the Court of Appeals’ holding in Matter of Valente v Prudential Prop. & Cas. Ins. Co. (77 NY2d 894) and plaintiffs contract with the insured, plaintiff is entitled to offset benefits paid under its policies with defendant by the amount of workers’ compensation benefits received to date and those he receives in the future. We thus grant plaintiffs motion for a declaration in its favor, and remand for a hearing to determine the value of that offset. Concur — Rosenberger, J. P., Tom, Mazzarelli, Wallach and Friedman, JJ.